Exhibit 10.3
FIRST AMENDMENT TO SECURITY AGREEMENT
 
(Domestic Revolving Line of Credit)
 
 
            This First Amendment to Security Agreement (this “Amendment”), dated
as of May 5, 2009 is between Bank of America, N.A. (the “Bank”) and GSE Systems,
Inc., a Delaware corporation (“GSE”), and GSE Power Systems, Inc., a Delaware
corporation (“Power”), (GSE and Power are referred to collectively as, the
“Pledgor”).
 
BACKGROUND
 
 
 A. The Bank, as lender, and the Pledgor, as co-borrowers, are parties to that
    certain Loan Agreement (Domestic Revolving Line of Credit) dated as of March
    28, 2008 (the “Domestic Loan Agreement”), which loan agreement evidences a
    domestic revolving line of credit from the Bank to the Pledgor (the “Loan”).

 
 B. In connection with the Domestic Loan Agreement, the Pledgor executed that
    certain Security Agreement dated as of March 28, 2008 (the “Original
    Security Agreement”), pursuant to which the Pledgor pledged to the Bank
    certain assets of the Pledgor as collateral to secure the Loan.

 
 C. Pledgor has requested that the Bank modify the Loan, and the Bank has agreed
    to do so, upon the terms and conditions set forth in this Amendment and that
    certain First Amendment to Loan Agreement (Domestic Revolving Line of
    Credit) of even date herewith.

 
 D. The purpose of this Amendment is to, among other things, amend the scope of
    the Collateral set forth in the Original Security Agreement in connection
    with the modification of the Loan.

 
AGREEMENT
 
 
            Now, therefore, in consideration of the premises and the mutual
agreements contained herein, the parties hereby to amend the Original Security
Agreement on the following terms and conditions:
 
SECTION 1.    DEFINITIONS.  All capitalized terms used herein that are not
defined herein shall have the meanings ascribed to them in the Original Security
Agreement, unless the context specifically requires otherwise.
 
SECTION 2.    AMENDMENTS TO ORIGINAL SECURITY AGREEMENT.  The following
amendments are hereby made to the Original Security Agreement:
 
(A)       Section 1(d) of the Original Security Agreement is hereby amended and
restated in its entirety to read as follows:
 
            “(d)      All of the Pledgor’s deposit accounts with the Bank,
including, but not limited to, the specific deposit account described on Exhibit
B to this Agreement (the “Deposit Account”). The Collateral shall include any
renewals or rollovers of the deposit accounts, any successor accounts, and any
general intangibles and choses in action arising therefrom or related thereto.”
 
            (B)       Section 3(m) of the Original Security Agreement is hereby
amended and restated in its entirety to read as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
            “(m)     The Pledgor shall not withdraw funds from the Deposit
Account without the Bank's prior written consent.  The Pledgor agrees that, upon
maturity of the Deposit Account, such Deposit Account shall be renewed at the
Bank’s then prevailing rate of interest for successive ninety (90) day periods
(or such other time period as may be agreed by the Bank and the Pledgor). 
Notwithstanding the Bank's security interest in the proceeds of the Deposit
Account, the Bank will continue to pay to the Pledgor interest accruing
thereunder until the occurrence of a default under this Agreement.  Upon Bank’s
request, Pledgor shall deliver any certificate evidencing the Deposit Account to
Bank, duly endorsed over to Bank, as necessary.”
 
(C)       Exhibit B attached to this Amendment is hereby added as a new Exhibit
B to the Original Security Agreement.
 
SECTION 3.    REAFFIRMATION.     The parties hereto agree that Except as
modified hereby, all of the terms, covenants and conditions of the Original
Security Agreement, are ratified, reaffirmed and confirmed and shall continue in
full force and effect as therein written.  In addition, all representations and
warranties made in the Original Security Agreement are true and correct in all
material respects as of the date hereof and are hereby reaffirmed.
 
SECTION 4.    BINDING EFFECT.  This Amendment shall be binding upon the Pledgor
and the Bank and their respective successors and assigns, and shall inure to the
benefit of the Pledgor and the Bank and their respective successors and assigns.
 
SECTION 5.    COUNTERPARTS.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts.  Each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute one and the same agreement. 
 
SECTION 6.    AMENDMENT AND WAIVER.  No amendment of this Amendment, and no
waiver of any one or more of the provisions hereof shall be effective unless set
forth in a writing and signed by the parties hereto.
 
SECTION 7.    GOVERNING LAW.  This Amendment and the rights and obligations of
the Pledgor and the Bank shall be governed by and construed according to the
laws of the State of Maryland without regard to conflicts of laws principles and
the laws of the United States as the same may be applicable.
 
            SECTION 8.    SEVERABILITY.  Any provision of this Amendment that is
held to be inoperative, unenforceable, voidable or invalid in any jurisdiction
shall, as to that jurisdiction, be ineffective, unenforceable, void or invalid
without affecting the remaining provisions in that or any other jurisdiction,
and to this end the provisions of this Amendment are declared to be severable.
 
[Signatures on next page]
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers on the date
first above written, intending to create an instrument executed under seal.
 
 
The “Bank”:
 
 
 
BANK OF AMERICA, N.A.
 
 
 
By:                                                      
 
          Kevin Mahon
 
Senior Vice President
 
The “Pledgor”:
 
 
 
GSE SYSTEMS, INC.
 
 
 
By:                                                       (Seal)
 
            Jeffery Hough
 
 Chief Financial Officer
 
 
 
 
GSE POWER SYSTEMS, INC.
 
 
 
By:                                                       (Seal)
 
            Jeffery Hough
 
 Chief Financial Officer
 

 
 
# 6245482_v1
 
 
 
3

--------------------------------------------------------------------------------

 

Exhibit B
 
 
Deposit Account
 
 
 
Original Principal Amount
 
Original Maturity Date
 
$600,000.00
 
June 30, 2010
 

 
 
4
 